Citation Nr: 1208648	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-02 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 
INTRODUCTION

The Veteran had active service from June 1966 to August 1970. 

This matter originally came to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  An April 2007 rating decision found that the Veteran was not entitled to service connection for diabetes mellitus, and a June 2009 rating decision denied service connection for rhinitis. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO in July 2010.  A transcript of the hearing is of record.   

In September 2010 the Board remanded the Veteran's claim for additional development.  

In a February 14, 2012, letter to the Board, the Veteran requested that he be scheduled for another Board hearing, and that he has additional evidence that he wishes to submit to the Board in support of his claim.  On February 28, 2012, the undersigned VLJ denied the Veteran's motion for another hearing because under pertinent VA laws and regulations there is a right to only one Board hearing, which the Veteran has already had in July 2010, and because the Veteran has not provided good cause for a new hearing.  See 38 C.F.R. §§ 20.700, 20.702.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2011). 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks service connection for diabetes mellitus and rhinitis.  He testified that he began having problems with his nose and sinuses during service and that he was diagnosed with diabetes mellitus in 1970 or 1971, but that the doctor in West Virginia who diagnosed him with diabetes was murdered and his records are not available.  

The September 2010 Board remand instructed a VA examiner to provide an opinion regarding the nature and etiology of the Veteran's claimed disabilities.  In providing these opinions, the Board specifically asked the examiner to discuss July 2010 private medical opinions from Dr. C.S., which indicate that the Veteran's claimed disabilities may be related to service and that he or she provide a cogent rationale to support all offered medical opinions.  

A VA examination was conducted in January 2011.  The examiner noted that there are no records to corroborate a diagnosis of diabetes in 1971, and that it is less likely than not that the Veteran's diabetes mellitus is caused or aggravated by his service connected cellulitis disability.  

A VA examination was conducted in February 2011.  The examiner opined that it is less likely that actions taken during his time in service resulted in his symptoms of chronic rhinosinusitis.  

Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  The January and February 2011 VA examination reports make no mention whatsoever of the July 2010 private medical opinions and provide no medical or clinical rationale to support their respective conclusions.  Thus, this claim must be remanded so that the development ordered by the September 2010 Board remand can be accomplished.  

The appellant is hereby notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination(s) without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for a VA medical examination to determine the etiology of his claimed diabetes mellitus with an examiner other than the one who conducted the January 2011 examination, Dr. M.M.  The examiner is to provide an opinion as to whether it is as likely as not that the Veteran's diabetes mellitus had its onset during or within one year of, or is otherwise related to, service.  If not, is it is as likely as not that the Veteran's diabetes mellitus is caused or aggravated by his service connected cellulitis disability. 

The claim folder must be made available to the examiner for review in conjunction with the examination.  The examiner must note and discuss the May 1970 separation examination, which includes a laboratory finding regarding the Veteran's urine and blood, the January 2008 online medical care website print out, and the July 2010 private medical opinion.  A detailed rationale for all medical opinions must be provided. 

2.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of his rhinitis disability with an examiner other than the one who conducted the February 2011 examination, D.G.  The examiner is to provide an opinion as to whether it is as likely as not that the Veteran's chronic rhinosinusitis or any other sinus or nasal disability had its onset during, or is otherwise related to, service.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  The examiner must note and discuss the January 1970 STR indicating that the Veteran had a common cold; the May 1970 separation examination; and the July 2010 private medical opinion from Dr. C.S.  The examiner is to accept as fact that the Veteran had treatment for rhinitis while on leave at a non-military hospital in West Virginia during service.  A detailed rationale for all medical opinions must be provided. 

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If either of the claims remain denied, the RO should issue a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


